[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT                  FILED
                                                         U.S. COURT OF APPEALS
                          ________________________         ELEVENTH CIRCUIT
                                                               March 28, 2006
                                No. 05-14708                THOMAS K. KAHN
                            Non-Argument Calendar                CLERK
                          ________________________

                  D. C. Docket No. 04-00211-CV-FTM-29-SPC

J. RAE HOYER,
individually, and as Personal Representative
of the Estate of David J. Hoyer, M.D., deceased,


                                                        Plaintiff-Appellee,
      versus

DON HUNTER,
as Sheriff of Collier County,

                                                        Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                                (March 28, 2006)

Before ANDERSON, BIRCH and DUBINA, Circuit Judges.

PER CURIAM:
      This is an appeal from the district court’s order denying appellant Sheriff

Don Hunter’s (“Sheriff Hunter”) motion for new trial. The appellee in this case, J.

Rae Hoyer (“Mrs. Hoyer”), is the widow of deceased psychiatrist, Dr. David J.

Hoyer (“Dr. Hoyer”). Dr. Hoyer arrived at the Collier County, Florida, jail on

January 3, 2001, to evaluate the competency to stand trial of known dangerous

inmate Rodriguez Patten (“inmate Patten”). While interviewing and assessing

inmate Patten’s competency, inmate Patten strangled Dr. Hoyer, causing his death.

This suit was filed by Mrs. Hoyer in state court but later was removed by Sheriff

Hunter to the United States District Court for the Middle District of Florida. After

a five-day jury trial, the jury returned a verdict in Mrs. Hoyer’s favor. A

judgment was entered on the jury’s verdict in the sum of $1,325,130.00. Sheriff

Hunter contends in this appeal that the district court committed reversible error in

permitting certain testimony of Mrs. Hoyer’s expert witness, Randall Atlas

(“Atlas”).

      We review a district court’s evidentiary rulings, including its rulings on the

admissibility of expert testimony, for abuse of discretion. Cook v. Sheriff of

Monroe County, Fla., 402 F.3d 1092, 1103 (11th Cir. 2005); Wright v. CSX

Transp., Inc., 375 F.3d 1252, 1260 (11th Cir. 2004). We also review the denial of

a motion for new trial for abuse of discretion. Lambert v. Fulton County, Ga., 253

                                          2
F.3d 588, 595 (11th Cir. 2001). “Our cases, consistent with Rule 61 of the Federal

Rules of Civil Procedure, hold that a new trial is warranted only where the error

has caused substantial prejudice to the affected party (or, stated somewhat

differently, affected the party’s “substantial rights” or resulted in “substantial

injustice”).” Peat, Inc. v. Vanguard Research, Inc., 378 F.3d 1154, 1162 (11th

Cir. 2004) (citations omitted).

      After reviewing the record, including the trial testimony of Atlas, as well as

reading the parties’ briefs, we conclude that, even if the district court erred in

admitting certain aspects of Atlas’s testimony, the error was harmless. First,

Sheriff Hunter admitted at trial that he at least owed Dr. Hoyer a general duty of

care. Second, and more importantly, even if there were error in admitting Atlas’s

testimony, the district court’s jury instructions cured the error. In instructing the

jury on the relevant law pertaining to Sheriff Hunter’s liability, the court stated:

      The court instructs you, as a matter of law, that defendant Don
      Hunter, is responsible for any negligence on the part of his agents or
      employees, including those agents or employees of the Collier County
      Jail. In addition, the Sheriff has a duty to use reasonable care for the
      safety of persons who enter the jail. However, as a matter of law,
      Sheriff Hunter is not responsible for any damages resulting from
      failing to classify inmate Rodrigus [sic] as a high-risk inmate, or
      for any design defects in the building, such as the location and
      size of the window, or the direction in which the door opened.

(R. Vol. 10 at 754-755) (emphasis added).

                                           3
      Because of this curative instruction, and the other evidence presented at

trial, we cannot say that, even if the district court committed error by permitting

the jury to hear all of Atlas’s testimony, it was “substantially prejudicial” to

Sheriff Hunter’s case. Accordingly, we affirm the district court’s order denying

Sheriff Hunter’s motion for new trial and the judgment entered on the jury’s

verdict.

      AFFIRMED.




                                           4